PER CURIAM.
This is an appeal from a final order dismissing appellant’s tort complaint against appellee and two of its employees. We affirm the dismissal of the complaint against appellee’s employees because they were immune from suit under section 768.28(9)(a), Florida Statutes. However, appellee concedes that we must reverse the dismissal of the complaint against ap-pellee because the trial court improperly considered matters outside the four corners of the complaint regarding whether appellant complied with the presuit notice requirements of section 768.28(6)(a), Florida Statutes. See Hamide v. State, Dep’t of Carr., 548 So.2d 877, 879-80 (Fla. 1st DCA 1989).
AFFIRMED in part; REVERSED in part; and REMANDED for further proceedings.
LEWIS, C.J., VAN NORTWICK and SWANSON, JJ., concur.